Citation Nr: 1105288	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a 
right knee disability with degenerative joint disease (DJD) and 
slight limitation of motion, status post medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1971 to July 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
denied the Veteran's claim for a rating in excess of 10 percent 
for his service-connected right knee disorder. 

In his substantive appeal (VA Form 9), the Veteran requested a 
hearing before a Veterans Law Judge at his local VA office.  
However, in a June 2006 submission to the Board, the Veteran 
withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) 
(2010).

In a May 2009 decision, the Board denied the Veteran's claim for 
an increased rating for his service-connected right knee 
disorder.  The Veteran subsequently appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
January 2010, the Secretary of Veterans Affairs and the Veteran, 
through his attorney, filed a Joint Motion for Remand (Joint 
Motion) to vacate the Board's decision with regard to the claim 
at issue.  The Joint Motion was accepted by the Court, and the 
case was then returned to the Board for further consideration 
consistent with the Joint Motion.  In March 2010, to comply with 
the provisions of the Joint Motion, the Board remanded the 
Veteran's claim to provide an additional VA medical examination 
to fully address the issues raised by the Joint Motion, among 
other issues.  That examination was conducted in June 2010, and 
the Veteran's claim has been returned to the Board for further 
adjudication.  




FINDINGS OF FACT

1.  For the Veteran's right knee right knee disability with 
degenerative joint disease (DJD) and slight limitation of motion, 
status post medial meniscectomy shows evidence of arthritis 
affecting a single major joint, but does not result in either 
limitation of motion of flexion to 45 degrees or less, or 
limitation of extension to 10 degrees or less.  The degree of 
additional functional loss due to pain, weakness, and difficulty 
standing or walking for extended periods, does not show 
additional functional loss in terms of limitation of the range of 
motion of the Veteran's right knee.

2.  The Veteran's right knee disability does not manifest with a 
compensable level of right knee instability. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
a right knee disability with degenerative joint disease (DJD) and 
slight limitation of motion, status post medial meniscectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5257, 5259, 
5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in August 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his request for a higher rating for his service-
connected right knee disability; (2) informing him about the 
information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Furthermore, the April 2010 letter from the AOJ further advised 
the Veteran of the elements of a disability rating and an 
effective date for his claim.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Concerning his claim for an increased rating for his right knee 
disability, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), the Court held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that VA notify the 
Veteran that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the Veteran's employment and daily life.  The Court also required 
notice as to the requirements of the relevant Diagnostic Code.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently vacated the Court's decision in 
Vasquez-Flores, concluding that generic notice in response to a 
claim for an increased rating is all that is required.  See 
Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 
2009).

The Veteran was provided with general notice as to the 
requirements for an increased rating for the right knee in the 
August 2004 notice letter.  Furthermore, the Veteran and his 
representatives have submitted statements to VA which show that 
he is clearly aware of the general criteria for proving a claim 
for an increased rating for the right knee.  See the Veteran's 
notice of disagreement (NOD) of December 2004, statements of July 
2005, May and June 2006, September 2006, and substantive appeal 
of April 2006; see also the Informal Briefs of Appellant in 
Appealed Case (Briefs) of April 2009 and January 2011, and the 
Joint Motion of January 2010.  Finally, the October 2004 rating 
decision, the March 2006 SOC, and the June and September 2006, 
and November 2010 supplemental SOCs (SSOCs), as well as the May 
2009 Board decision and March 2010 Board remand, all provided the 
Veteran with a review of the criteria which are relevant to 
deciding his disability rating for his service-connected right 
knee disability.  Given this record, any error in notice has been 
in the provision of notice in excess of what is required by the 
governing law.  Therefore, the Veteran has clearly been 
adequately informed of the evidence necessary to support his 
claim to enable his full participation in his case.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the Board 
concludes the Veteran has been provided with all required notice 
for his claim.

With regard to the timing of his VCAA notice with regards to the 
service-connected right knee disability claim at issue, the Board 
sees the AOJ did not provide the Veteran with all general Dingess 
notice prior to the October 2004 determination on appeal.  But in 
Pelegrini II, the Court clarified that in these situations VA 
does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never made.  
Rather, VA need only ensure the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of the claim, such that he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claim.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
In fact, as a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, the timing error was cured.  After initially providing 
complete Dingess-compliant notice in April 2010, the AOJ 
readjudicated the Veteran's claim via the November 2011 SSOC.  
Therefore, the timing defect in the notice regarding the 
Veteran's right knee claim has been rectified.  Prickett, 20 Vet. 
App. at 376.  In addition, the Veteran has never alleged how any 
timing error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of his VCAA notice.  
See Shinseki, supra. 

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), VA 
treatment records, and three VA medical examinations regarding 
the severity of his service-connected right knee disability.  The 
Veteran has submitted numerous personal statements.  

Finally, the Board notes that the Veteran submitted statements 
dated in July 2005 and May 2006 indicating the existence of 
relevant private treatment records.  The VA is generally required 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  However, a claimant is required to provide enough 
information to identify and locate the existing records, 
including the person, company, agency, or other custodian holding 
the records, and the approximate time frame covered by the 
records.  38 C.F.R. § 3.159(c)(1)(ii).  The duty to assist is not 
a one-way street; a claimant cannot remain passive when he has 
relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (VA has duty to assist the Veteran, not a duty to prove 
his claim while the Veteran remains passive); accord Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
Veteran has not provided the necessary information for VA to 
identify the location of the private medical records.  In fact, 
the Veteran has twice indicated that no further evidence exists.  
See the Veteran's statements of February and May 2010.  Thus, the 
Board concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

Compliance with Prior Board Remands and the Joint Motion

The Board is also satisfied as to substantial compliance with its 
March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The remand directed the AOJ to provide Dingess 
notice, which was provided in the April 2010 notice letter.  The 
AOJ was directed to request that the Veteran indicate if he had 
received further treatment and obtain the relevant records.  The 
Veteran responded in May 2010 that he had no further relevant 
evidence to submit, such that this directive has been complied 
with.  The AOJ was also directed to obtain complete current VA 
medical treatment records for the Veteran.  These were obtained 
and attached to the Veteran's case file in April 2010.  

The AOJ was also directed to provide a new VA medical examination 
which complied with the issues raised by the Joint Motion.  The 
AOJ provided a VA orthopedic examination to the Veteran in June 
2010.  At that time, the examiner addressed the Veteran's right 
knee disability range of motion, instability, and functional 
impairment, as well as the effects of flare-ups.  The Board notes 
that the VA medical examiners have indicated that the specific 
degrees of additional disability at the time of a flare-up would 
require speculation; however, the examiners have all addressed 
the Veteran's description of periods where his right knee 
disability is more severe, thereby specifically reviewing the 
Veteran's described symptoms of flare-ups.  Further, both the 
July 2006 and June 2010 VA medical examiners engaged in a 
repetitive motion test, but did not find further restrictions of 
the range of motion afterwards.  As such, the VA medical 
examinations of record have addressed all relevant manifestations 
of the Veteran's disability, such that the Veteran has been 
provided with an adequate examination to rate his service-
connected right knee disability.  See 38 C.F.R. § 4.2

Finally, the Board requested that the AOJ provide a final 
adjudication after complying with the remand directives and prior 
to returning the claims folder to the Board.  This was 
accomplished through the supplemental statement of the case 
(SSOC) of November 2010.  Therefore, as the AOJ has provided all 
necessary notification, obtained all available relevant records, 
provided the Veteran with a complete VA medical examination and 
opinion, and provided a final AOJ adjudication of the Veteran's 
claims, the Board concludes that all of the prior remand 
directives related to the claims on appeal have been complied 
with.  As such, no further development of the Veteran's claims is 
necessary.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The right knee disability claim currently on appeal arises from a 
claim for an increased rating received by the AOJ in August 2004.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when his disability has been more 
severe than at others.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed (in 
this case, August 2003) until the VA makes a final decision on 
the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Disabilities of the musculoskeletal system are based on the 
inability, due to damage or infection of parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  As such, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must 
be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

Analysis -Right Knee Disability with Degenerative Joint Disease 
Status Post Medial Meniscectomy

In a November 1975 rating decision, the Veteran was granted 
service connection for the residuals of a right knee meniscectomy 
with a disability rating of 10 percent.  38 C.F.R. § 4.71a.  The 
Veteran's right knee disability is currently rated under 
Diagnostic Code 5010-5260.  The Veteran currently seeks a rating 
in excess of 10 percent for his right knee disability.  

The Veteran was provided with a VA medical examination in October 
2004, which found that the Veteran was experiencing degenerative 
joint disease.  This diagnosis was supported by an x-ray 
conducted in August 2004, which found the Veteran to be 
experiencing mild degenerative changes in his right knee joint.  
See also the VA medical examination of July 2006.  Degenerative 
arthritis is rated under Diagnostic Code 5003.  See 38 C.F.R. § 
4.71(a).  Degenerative arthritis, when established by x-ray 
findings, in turn is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved - which, here, are Diagnostic Code 5260 for 
flexion and Diagnostic Code 5261 for extension.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 45 
degrees.

Concerning this, the evidence of record does not support a higher 
rating beyond noncompensable under Diagnostic Codes 5260 and 
5261.  38 C.F.R. § 4.7.  The VA medical examination of October 
2004 found some discomfort at full extension with range of 
extension and flexion of 0 to 120 degrees.  The July 2006 VA 
medical examination also provided a range of motion test, and 
specifically found nonpainful extension and flexion for the 
Veteran's right knee of 5 to 120 degrees, respectively.  This was 
only slightly worse than the Veteran's October 2004 VA medical 
examination.  The Veteran was provided with a third VA medical 
examination in June 2010, with found extension and flexion from 0 
degrees to 100 degrees.  As such, although there is some 
variation in the Veteran's range of motion, there is no evidence 
of a compensable limitation of flexion to 45 degrees or extension 
limited to 10 degrees for the right knee.  Thus, under 
application of the standards of Diagnostic Codes 5260 and 5261, 
the limitations to the Veteran's extension and flexion provide 
for a non-compensable rating.

In regards to additional functional loss affecting the Veteran's 
right knee, at the time of the October 2004 VA medical 
examination, the examiner noted that the Veteran would experience 
pain and swelling with repetitive use, which further limited his 
ability to stand.  However the October 2004 examiner concluded 
that an attempt to determine further degrees of functional loss 
would be speculative.  The examiner indicated that the Veteran 
had begun to work as a teacher, which allowed him to be more 
selective about the time he spent on his feet and that his knee 
was less symptomatic due to this.  The examiner also noted that 
the Veteran's right knee also keeps him from certain recreational 
activities, and that bicycle riding is the only physical activity 
that he can engage in without aggravating his knee.  The examiner 
noted that the Veteran took over-the-counter medication for his 
pain symptoms.  The October 2004 VA medical examination indicated 
that the Veteran experienced swelling and tenderness, as well as 
crepitus with motion; however, the VA medical examiner found that 
the Veteran was able to perform his activities of daily living 
without difficulty, and the Veteran had normal gait and posture.  

The July 2006 VA medical examination also noted the Veteran's 
career change from the post office to teaching.  The Veteran 
experienced pain and swelling which increased with walking.  The 
Veteran indicated that his knee problems did not interfere with 
his work.  Furthermore, at the time of the July 2006 VA medical 
examination, the examiner also noted a degree of varus deformity.  
The July 2006 VA examiner noted that the Veteran might experience 
additional functional loss during a flare-up, but did not find 
additional restriction to the Veteran's range of motion of the 
right knee after repetitive motion, indicating that any further 
limitation of the range of motion would be speculative.  A 
November 2008 VA medical treatment record shows that the Veteran 
received treatment for his right knee at that time, which was 
experiencing swelling and pain with full extension, but good 
range of motion.

The June 2010 VA examiner noted that the Veteran continued to 
experience pain, and that he is unable to stand for more than 60 
minutes, or walk more than 100 yards, whereupon the Veteran must 
stop and stretch.  The Veteran continued to take over-the-counter 
medication for pain control.  The Veteran reported weakness and 
stiffness, as well as experiencing swelling in the right knee.  
The examiner also noted a mild to moderate degree of pain 
throughout the range of motion, but no swelling.  The June 2010 
examiner noted that the Veteran had been diagnosed with torn 
cartilage and a torn ligament in his right knee.  The June 2010 
examiner further noted that the Veteran experienced throbbing and 
aching pain, with no radiation, as well as swelling.  There 
continued to be crepitus through the range of motion, and the 
examiner also noted a genu varus deformity.  Further, the 
examiner noted that the Veteran experienced weakness and that his 
right knee occasionally gave way.  The examiner indicated that 
the Veteran was functionally independent in terms of his 
activities of daily living, and that his pain sometimes 
interferes with his work, but not enough to actually incapacitate 
him from his work.  However, the June 2010 VA medical examiner 
also found that additional range of motion loss during a flare-up 
would be speculative.  Finally, the June 2010 examiner found that 
repetitive motion again did not induce further limitation of the 
range of motion.

In addition, as to functional loss, the Board acknowledges the 
record of statements from the Veteran with regards to functional 
loss regarding his right knee, in terms of leaving his job as a 
postal employee to take a lower-paying job as a teacher due to 
his right knee disability.  See the Veteran's December 2004 NOD, 
the statements of July 2005, May and June 2006, and substantive 
appeal of April 2006; see also the Informal Brief of Appellant in 
Appealed Case (Brief) of April 2009.

As such, the Board acknowledges that the Veteran experiences pain 
and crepitus in his right knee which may be aggravated by flare-
ups.  However, none of this evidence shows that the Veteran's 
pain or other limitations of motion of his right knee causes him 
to experience additional restrictions of the range of motion of 
the Veteran's right knee, such that a compensable rating would be 
warranted under Diagnostic Codes 5224 or 5228.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The Board 
acknowledges that the VA medical examinations were unable to 
determine additional restrictions of the range of motion due to 
potential flare-ups; however, this was adequately tested with 
repetitive motion to determine if any further restrictions of the 
range of motion were found.  See the VA medical examinations of 
July 2006 and June 2010.  As such, there is no objective clinical 
indication the Veteran has symptoms causing functional limitation 
of the Veteran's range of motion to a degree that would support a 
compensable evaluation for the Veteran's service-connected right 
knee disability.  Id.

However, as noted above, the Veteran has been diagnosed with 
degenerative arthritis in his right knee.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  For purposes 
of rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  Read together, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by x-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Given 
that the Veteran's positive diagnosis of arthritis has been 
confirmed by x-ray evidence, the Veteran is entitled to a 10 
percent rating under application of Diagnostic Code 5003, but no 
more.  38 C.F.R. § 4.71a.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007), the Board has considered whether a 
staged rating is appropriate.  However, although there is some 
evidence of additional symptoms of functional loss, this 
worsening has not sufficiently impacted his limitation of motion 
at any time during the course of his pending appeal to warrant a 
higher rating.  Therefore a staged rating is not warranted for 
the Veteran's right knee arthritis.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 percent 
for the Veteran's right knee arthritis.  38 C.F.R. § 4.3.

Analysis - Separate Manifestations of the Veteran's Right Knee 
Disability

The January 2010 Joint Motion noted that the Veteran's claim also 
contained evidence of instability and symptomatic removal of the 
cartilage which should be considered under Diagnostic Codes 5257, 
and 5259.  38 C.F.R. § 4.71a.  In this regard, the Board notes 
that separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a Veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also x-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint).  Therefore, the 
separate manifestations of the Veteran's right knee disability 
will be addressed through the following analysis.

As indicated by the January 2010 Joint Motion, the Veteran's 
right knee disability stems from an in-service medial 
meniscectomy.  See the November 1975 rating decision.  The 
meniscus is a disk of fibro-cartilage at the knee joint, and a 
meniscectomy is a surgery which involves an excision of the 
meniscus.  See Dorland's Illustrated Medical Dictionary 1151 
(31st ed. 2007).  Further, the Veteran's July 2004 x-ray found 
that the Veteran was experiencing suprapatellar joint effusion 
and mild narrowing of the medial compartment.  The October 2004 
examiner also noted the narrowing of the medial joint space.  As 
such, the Veteran's disability also involves removal of cartilage 
which may considered under Diagnostic Code 5259.  Diagnostic Code 
5259 provides for a maximum 10 percent rating for symptomatic 
knee disability following removal of the semilunar cartilage.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5259 does not present specific guidance as to the 
nature of applicable symptoms; however, the Veteran's limitation 
on the range of motion is already fully considered under the 
analysis above, nor does Diagnostic Code 5259 allow for a rating 
in excess of that allowed for the Veteran's arthritis and 
limitations of the range of motion.  However, the VA Office of 
General Counsel has interpreted that Diagnostic Code 5259 
"requires consideration of [38 C.F.R. §§] 4.40 and 4.45 because 
removal of the semilunar cartilage may result in complications 
producing loss of motion."  VAOPGCPREC 9-98 at 5 (Aug. 14, 
1998).  Thus, as this code contemplates limitation of motion, for 
which the Veteran has already been compensated, the Board notes 
that a separate rating under Diagnostic Code 5259 would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (2009); see 
also Esteban v. Brown, 6 Vet. App. at 261-62.

As noted by the Joint Motion, the July 2006 VA medical 
examination found that the Veteran had a positive anterior drawer 
sign and a positive Lachman test, and diagnosed the Veteran with 
a torn anterior cruciate ligament.  As such, the Board must also 
consider whether a further rating under Diagnostic Code 5257 is 
appropriate.  According to Diagnostic Code 5257, which rates 
impairment resulting from other impairment of the knee, to 
include recurrent subluxation or lateral instability of this 
joint, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 percent 
rating will be assigned with evidence of severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(2005), pain is inapplicable to ratings under Diagnostic Code 
5257 because it is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

At the time of the October 2004 VA medical examination, the 
examiner found that the Veteran's knee was stable medially, 
laterally, as well as anteriorly and posteriorly, although there 
was some discomfort upon manipulation of the knee. The examiner 
also noted that the Veteran had used a brace in the past, 
although he no longer used this device because he found it 
inconvenient.  As noted above, the July 2006 VA medical 
examination found positive anterior drawer and Lachman's tests 
and noted that the Veteran may benefit significantly from the use 
of a knee brace, although the Veteran continued not to utilize 
any "braces or aids to ambulation."  The examiner also noted 
that there has been no dislocation or recurrent subluxation.  A 
November 2008 VA medical treatment record indicated that the 
Veteran was not experiencing and locking or giving way.  The June 
2010 VA medical examiner noted that the Veteran's right knee 
gives way on occasion, but does not lock up.  However, at that 
time, the examiner found that the medial and lateral collateral 
ligament tests showed no abnormal movement of the anterior 
cruciate ligament.  Furthermore, the Lachman, drawer, and 
McMurray tests were all negative at that time, and the examiner 
noted that the Veteran continued to not use a brace.  As such, 
the June 2010 VA medical examiner indicated that the giving way 
was due to weakness in the joint and not to lateral instability 
or subluxation.  

The Veteran also indicated in his July 2005 and May 2006 
statements that his treating physicians had indicated that there 
was nothing they could do to tighten his knee.  He also indicated 
that he had worn a knee brace at some point, but found it 
inconvenient due to damage to his clothes.  Id.  Finally, the 
Veteran has also indicated that his July 2006 VA medical examiner 
found subluxation, contradicting what is recorded in the 
examination report.  The Board acknowledges that the Veteran is 
competent to describe what a medical examiner has told him.  
Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  
However, the Veteran's credibility affects the weight to be given 
to his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 
19 Vet. App 362, 368 (2005).  When weighing lay evidence such as 
this, the Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992)).  Personal interest may also affect the credibility of 
the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this instance, the Veteran's interest in describing the 
severity and affects of his right knee disability are liable to 
be influenced by his direct financial interest in his rating, 
resulting in his description presenting a more extreme view of 
his service-connected disability than is warranted.  As such, the 
Board finds that the Veteran's statements regarding instability 
and subluxation, in consideration of his self-interested report, 
of reduced credibility.  On the other hand, the July 2006 VA 
medical examination was conducted by a medical professional, with 
a directive to specifically review the extent of the effects of 
the Veteran's service-connected right knee disability.  Further, 
there is a presumption of regularity to agency actions, as the 
Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) 
citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926)), "principles of administrative regularity dictate 
a presumption that Government officials have properly fulfilled 
their official duties."  That is, absent clear and convincing 
evidence to the contrary, the official acts of public officials 
are presumed to have discharged their duty.  See also Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  Therefore, the July 2006 VA medical 
examination report is considered a credible report of the 
examiner's findings at that time.  Finally, the July 2006 
examiner's report is supported by the conclusions of the October 
2004 and June 2010 VA medical examinations which also did not 
find subluxation or lateral instability.  As such, the Board 
concludes that the credible evidence of record shows the 
Veteran's right knee disability does not manifest with lateral 
instability or subluxation.

As such, the only evidence of instability is the July 2006 VA 
medical examination, which found evidence of positive anterior 
drawer and Lachman's tests and the old tear of the anterior 
cruciate ligament; however, there is no evidence that any 
instability found at the time of the July 2006 VA medical 
examination or that the diagnosis of an old tear of the anterior 
cruciate ligament causes instability which rises to the level of 
a compensable rating under Diagnostic Code 5257.  Furthermore, 
although there is evidence that a brace may assist the Veteran in 
managing his right knee disability, the evidence of record 
indicates that any instability found does not require the use of 
a brace to reduce the Veteran's instability.  Finally, the other 
VA medical examinations of October 2004 and June 2010 both found 
that the Veteran's right knee was stable.  Simply put, the single 
indication of positive Lachman and anterior drawer tests with a 
diagnosis of an old tear of the anterior cruciate ligament at the 
time of the July 2006 VA medical examination, does not provide 
evidence of even "slight" lateral instability to allow for a 
separate compensable rating under Diagnostic Code 5257.  
38 C.F.R. § 4.3.

Although there is evidence of a residual scar, indicated as a 6 
inch scar with minimal adherence by the June 2010 VA medical 
examiner, the Board concludes that the Veteran's residual scar is 
not deep (does not affect underlying tissue) or cause limited 
motion, such that a compensable rating is not warranted under 
Diagnostic Code 7801.  His scar does not affect an area of 144 
inches or greater and a compensable rating under Diagnostic Code 
7802 is not appropriate.  His scar is not unstable and does not 
merit a compensable rating under Diagnostic Code 7803.  Finally, 
there is no evidence that his scar is painful on examination, nor 
does it affect any other system such that further consideration 
is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118.

There is no evidence of any diagnosis of anklyosis (Diagnostic 
Code 5256), or dislocated cartilage (Diagnostic Code 5257), or 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263) affecting the Veteran's 
right knee.  Therefore these Diagnostic Codes are not for 
application.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence). 

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, the 
Board finds the Veteran's symptoms have remained constant 
throughout the course of the period on appeal, and, as such, a 
staged rating is not warranted.  

In summary, the Board finds that the evidence supports a separate 
10 percent disability rating, but no greater, for the symptomatic 
residuals of a right knee medial meniscectomy.  38 C.F.R. § 4.3.

Extraschedular Rating for Veteran's Service-Connected Right Knee 
Disability

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
Veteran's functional impairment shown in the record caused by his 
right knee disability are specifically incorporated in the rating 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202 at 206.  With the applicable rating criteria requiring 
consideration of these elements of the Veteran's disability, an 
extraschedular analysis is moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's 
service-connected right knee disability, the evidence of record 
does not show any exceptional or unusual circumstances, to 
suggest that the Veteran is not adequately compensated by the 
regular Rating Schedule.  The Veteran has indicated that he left 
a postal position due to his right knee disability and difficulty 
walking the distances required, and had to take a lower-paying 
teaching position.  See the Veteran's December 2004 notice of 
disagreement (NOD), the statements of July 2005, May and June 
2006, and substantive appeal of April 2006; see also the Informal 
Brief of Appellant in Appealed Case (Brief) of April 2009, and 
the VA medical examinations of October 2004, July 2006, and June 
2010.  However, it appears that the Veteran has been employed for 
some time prior to his current claim in his current capacity as a 
teacher.  Despite some evidence that he still experiences right 
knee-related problems during work, there is no evidence that his 
right knee has caused him to miss work at his current employment 
or to reduce his earnings at his current employment such that an 
additional extra-schedular rating would be appropriate.  In fact, 
the October 2004 VA medical examination indicated that his knee 
is "not as symptomatic" at his current employment, and the most 
recent VA medical examination specifically noted that the Veteran 
indicated that his right knee "does not incapacitate him from 
work."  Further, there is no evidence of inpatient treatment or 
hospitalization for his right knee disability.  As such, there is 
no evidence of exceptional or unusual circumstances, such as 
interference with work or frequent hospitalization to suggest 
that the Veteran is not adequately compensated by the regular 
Rating Schedule.  

Therefore, the evidence of record simply does not warrant an 
extraschedular rating.  In reaching this conclusion, the Board 
notes that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for the Veteran's 
right knee disability with degenerative joint disease (DJD) and 
slight limitation of motion, status post medial meniscectomy is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


